Counsel for appellant insist that this court must answer the questions certified to it by the Court of Civil Appeals without regard to the facts found and stated by that court as the basis of the question certified. This court has held that it had no jurisdiction to decide questions which do not arise upon the facts and that the facts must be found and certified with the question. Railway v. Belcher, 88 Tex. 549. The Court of Civil Appeals made a very clear and satisfactory statement of the allegations of the petition and the facts found by that court, and upon this statement propounded the question submitted. Appellant insists that the question presupposes *Page 27 
that the Court of Civil Appeals found that the appellee was doing business in this State and using the property in question in conducting that business. But the court having stated the facts upon which the question was predicated, there is no room for supposition as to the facts found. The question must be understood as referring to the character of business shown by the allegations of the petition and the facts stated, and we have held, and adhere to that ruling, that the allegations of the petition and the facts found by the Court of Civil Appeals do not constitute a business that comes within the terms of article 745 of the Revised Statutes. The motion for rehearing is therefore overruled.
Motion overruled.